Per Curiam.
For the reasons stated in the opinion of Martin, J., in Matter of Russian Reinsurance Co. of Petrograd (223 App. Div. 378), and three other cases, herewith handed down, the order appealed from should be modified as therein indicated. In addition, the provisions for a receivership should be ehminated. All disputed questions as to the amount and standing of claims, allowances and the like, are to be heard before the referee. In other respects, the matter should be remitted to Special Term, to be disposed of in connection with the adoption of an adequate plan for a just and final disposition.
Present — Finch, McAvoy, Martin and O’Malley, JJ.
Order modified as indicated in opinion. Settle order on notice.